Title: To George Washington from Brigadier General William Woodford, 19 February 1778
From: Woodford, William
To: Washington, George



Dear Genl
Camp [Valley Forge] 19th Feby 1778.

It is with the greatest reluctance that I think myself obliged to add to the many things that I know perplex your Excellency at this time. But

the claim I made of being reinstated in my Rank in the line of my own State, appears to be as far from being settled as ever—I have waited with patience these three Months, & done duty in the Line under Genls Muhlenberg & Weedon, contrary to my resolution when I enter’d the Service, the latter, who appears to be the only person that objects to this peice of Justice being done me, is gone to Virginia, from whence in all probability, he will not return till the active part of the campaign commences—I think I foresee this affair must again go back to Congress before it can be finally settled, there Genl Weedon is gone, who so violently opposed my going by your Excellency’s permission in December, without he could be permitted to go allso; I therefore declined it, & have remain’d satisfy’d to waite the determination of this Committee, who now inform me it is referr’d to a Board of Genl Officers.
I conceive there would be no impropriety in that Boddy doing me Justice, from whom I recd the injury, by a missrepresentation made to them by a Gentleman I had dissobliged—It is upon that ground I have allways wish’d the matter taken up—a Board of Genl Officers may perhaps consider my condecending to Serve the last Campaign under these Gentlemen as an acquiescence on my part, & a barr to my present claim—but as I have observed to the Comtee, it never can be too late to do Justice to an [in]dividual when a Publick Boddy are convinced he has been injured.
I have allready inform’d your Excellency that nothing will induce me to remain longer in the Continental Line under the command of those Gentlemen, who were called into service long after me, & in Inferior Ranks. I must therefore ask your permission to retire, which I assure you I do with great reluctance.
I do not mean to leave your Excellency or the Troops of my State in their present situation, allmost without a Field officer, but to stay till some of these Gentlemen return to their Duty, or till Genl Muhlenburg Joins—he has been away two Months—Colo. McClanahen & several other Field Officers three Months—Colo. Mason never Join’d. I would take the liberty to inform your Excellency that those Gentlemens Corps in my Brigade Suffer much by their Absence, & to wish they might be order’d up. I have the Honour to be, with every Sentiment of respect & esteem Your Excellencys Most Obedt humble servt

Wm Woodford

